DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 6/11/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,051,675. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,051,675 recites all the claimed subject matter of the present Application.

Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is filed to overcome the Double Patenting rejection above. 
The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for allowance is because although the closest prior art of record Favaro (GB 2349330 A) (cited by Applicant) and EP 1882439 A1 teach dispenser units disposed on or within dish rack peripheral walls having a space therein with hydraulic circuits running below and/or on a front wall of the dish rack, and Rosenbauer et al. (US 2002/0185166) (cited by Applicant) and EP0755650A1 further teaches a hydraulic circuit with rear intake in a dish rack side wall and/or rear wall for spray nozzles, the prior art of record does not teach, suggest or motivate the combination of a peripheral wall bounding an area for containing items to be washed, the peripheral wall defining a front wall, a back wall, and a pair of spaced sidewalls, the peripheral wall including an inner surface, an outer surface, and a space defined between the inner surface and the outer surface; a hydraulic circuit including a passage disposed within the space of the peripheral wall, an intake disposed with the outer surface of the peripheral wall, and a dispenser at least partially carried by the peripheral wall, the dispenser provided at least partially within the space and fluidly coupled to the hydraulic circuit, in the context of claims 1, 15 and 19.  There being no suggestion or motivation to modify the hydraulic circuit of Favaro or Brambilla in the manner contemplated such that an intake disposed with the outer surface, as defined with respect to the space and hydraulic circuit, leads to a dispenser as seen in Favaro or Brambilla.  The benefit of Applicant’s inventive feature is increasing the volume of work space (Applicant’s Specification filed 11/13/2017 at ¶ [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711